DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 05/05/2022, in which claims 1 - 28, excluding the currently cancelled claims, are pending and presented for examination.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A gaze tracking system comprising: 
 	a contact lens including a fiducial having a position; 
 	a photodetector element to receive a light signal from the fiducial and to provide a photodetector output signal, the light signal to provide a light intensity pattern on the photodetector; 
 	an optical conditioning element to receive the light signal and to provide a variation in the light intensity pattern on the photodetector in response to changes in the position of the fiducial; and 
 	electronics to process the photodetector output signal to calculate the position of the fiducial.

The Office Action previously rejected claims 1-4, 7-13, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Migliaccio. et al. (US 20070177103 Al), hereinafter "Migliaccio," in view of HE et al. (US 20150199006 Al). Applicant respectfully traverses the rejections of claims 1-4, 7-13, and 19- 23.
s 5 was rejected under 35 U.S.C. 103 as being unpatentable over Migliaccio in view of HE e and in view of Gertner et al. (US 20090161827 Al). Applicant respectfully traverses the rejection of claim 5. Claim 6 was rejected under 35 U.S.C. 103 as being unpatentable over Migliaccio in view of HE, Gertner, and further view of Han et al. (US 2016/0106870). Applicant respectfully traverses the rejection of claim 6. 
Claims 14-18 and 26-28 were rejected under 35 U.S.C. 103 as being unpatentable over Migliaccio, HE, and further view of Sprague et al. (US 20140138544 Al). Applicant respectfully traverses the rejections of claims 14-18 and 26-28.
Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance, in view of assessment based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487